Citation Nr: 0014045	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral knee 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


INTRODUCTION

The veteran had active service from May 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Cleveland VARO.


FINDINGS OF FACT

1.  Manifestations of the veteran's bilateral knee disability 
include crepitus, complaints of pain, and flexion of the left 
knee to 110 degrees and flexion of the right knee to 112 
degrees.

2.  Recent examination showed no instability of either knee, 
no atrophy of either the calf or thigh muscles, and no 
tenderness to palpation.

3.  The veteran has completed three years of college.  At the 
time of examination by VA in August 1998, he reported he was 
working at a job which required some bending and stooping.

4.  It is not shown that the veteran is rendered unemployable 
because of the severity of his service-connected bilateral 
knee disability, his sole service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for bilateral knee arthritis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5003, 5257, 5260 and 5261 (1999).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By a rating decision dated in June 1995, service connection 
for a bilateral knee disorder was granted and a 20 percent 
evaluation was assigned, effective February 6, 1995, the date 
of receipt of the veteran's initial claim for disability 
benefits.

The decision was based on the service medical records and the 
report of the VA examination accorded the veteran in March 
1995.  At the time of the examination, the veteran indicated 
he was a construction worker employed by G and L Sales and 
Service.  He stated this meant he put up barns and grain 
bins.  He related that he had lost about 20 hours of work a 
week from his job for the two months prior to the 
examination.

Subsequent medical evidence includes the report of a VA 
examination of the joints accorded the veteran in January 
1998.  Current complaints included occasional pain in both 
knees.  The veteran described the pain as dull in nature.  He 
added that after exertion the pain would become sharp.  Pain 
in the knees was also sensitive to changes in weather.

On examination surgical scars were noted on both knees.  
There was no inflammation or tenderness in either knee.  
Flexion of the left knee was from 0 to 100 degrees with pain 
at minus 35 degrees.  Extension was from 0 to 5 degrees 
without pain.  It was stated there was decreased range of 
motion of the knee with pain on flexion at 100 degrees.

Flexion of the right knee was from 0 to 110 degrees with pain 
at minus 25 degrees.  Extension was from 0 to 5 degrees 
without pain.  It was indicated there was decreased range of 
motion of the right knee with pain in flexion at 110 degrees.  
It was noted the veteran was undergoing surgical therapy and 
was using analgesic medication whenever necessary.

X-ray studies showed:  Evidence of previous surgery with 
metallic densities superimposed over the medial half of the 
distal epiphysis of the right femur; minimal degenerative 
disease involving the medial meniscus; narrowed medial .5 of 
the left knee joint space compatible with degenerative 
disease involving the medial meniscus; and evidence of 
previous surgery involving the medial .5 of the distal 
epiphysis of the left femur.  

The examination diagnosis was osteoarthritis of both knees.

By a rating decision dated in January 1998, the veteran was 
assigned a temporary total disability rating based on 
hospitalization for service-connected disability, effective 
December 17, 1997.  The prehospital rating of 20 percent was 
reestablished, effective February 1, 1998.

The record shows the veteran underwent arthroscopy of the 
left knee with removal of loose body and debridement of joint 
and release of plica at the VA Medical Center in Dayton, 
Ohio, in December 1997.

Received in April 1998 was a report regarding generally 
accepted vocational principles written by a psychologist.  
The report was submitted by the veteran's accredited 
representative.

Also received in April 1998 from the veteran's accredited 
representative was a copy of an article pertaining to pain 
from "The Guides to the Evaluation of Permanent Impairment 
(Fourth Edition), American Medical Association."

Received in June 1998 was the veteran's application for 
increased compensation based on unemployability.  The veteran 
indicated that he had worked in construction for G & L Sales 
and Service for more than 40 hours a week.  He was unable to 
remember the dates of employment.  He indicated that he had 
completed three years of college.  He stated that he had 
received education or training in animal science.

The veteran was accorded another examination of the joints by 
VA in August 1998.  He was the sole historian for the 
examination.  He reported that after the arthroscopic 
procedure in December 1997, he had had significant 
improvement and his knee pain was improved and he had not had 
any more recurrences of the knee locking.  In fact, he stated 
he was able to find some employment sometime after the 
convalescent period was over.  He related he had been through 
physical therapy and he stated he had maintained his 
employment for the past four months.  He was currently 
working at Meijer's, and he indicated the job he did required 
some amount of bending and stooping.  He stated he had some 
minor discomfort with that, but had been able to continue to 
work up to the present time.

His chief complaint currently was chronic pain in both knees.  
He stated the pain had improved in the left knee since the 
1997 surgery, but he felt he would come in for evaluation 
because he had a chronic and ongoing process.  He believed 
that as he aged, his symptoms were getting progressively 
worse.  He stated he had been advised that at a later date he 
would need to have surgery for replacement of the knees, but 
he indicated he was advised that as a result of his age (the 
record shows he was born in May 1947) this would not be 
entertained until sometime down the road when the symptoms 
were such that nothing more could be done but to have 
surgery.

The veteran stated that he currently used Ibuprofen for pain.  
He added that lately he had found that Tylenol worked even 
better to alleviate some of his symptoms.  He added that he 
had learned to live with the pain and he described it as 
tolerable, especially since the arthroscopic procedure in 
December 1997.

On examination it was stated he had obvious hypertrophy of 
both knees.  There was no tenderness to palpation of either 
knee.  Scarring of the right knee measured 17 centimeters and 
it was in the medial aspect of the knee.  There was no keloid 
formation.  It was not raised and was nontender.  Scarring of 
the left knee measured 11 centimeters.  It too was 
hypopigmented, nontender on palpation, and without keloid 
formation.  

The left calf measured 39.5 centimeters while the right 
measured 41.5 centimeters.  The left thigh measured 47 
centimeters and the right thigh was 48 centimeters.  

The veteran was capable of extension of both legs to 0 
degrees.  However, flexion was limited.  He could only flex 
the left leg to 115 degrees actively and the right leg to 110 
degrees actively.  The examiner noted that he was capable of 
passively flexing the veteran's left knee to 120 degrees and 
the right knee to 112 degrees.  No instability was 
appreciated during the course of the knee examination.  
However, a notation was made of crepitance involving both 
knees.  Reference was made to the X-ray studies done earlier 
in the year.  The examination diagnosis was bilateral 
arthritis of both knees.

Increased Rating

The Board finds that the claim for an increased rating for 
the veteran's bilateral knee arthritis is well grounded 
within the meaning of the statutes and judicial construction 
and that VA has a duty, therefore, to assist him in the 
development of the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The Board believes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to assist the 
veteran in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for loss of working time proportionate to the severity of the 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  38 C.F.R. § 4.45 (1999).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint affected.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  If the joint is affected by limitation of motion but 
the limitation of motion is not compensable under the 
appropriate diagnostic code, a 10 percent rating applies for 
each such major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating applies for X-ray evidence 
of involvement of two or more major joints, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intent to recognize actual painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent evaluation when there is slight impairment.  A 20 
percent rating is assigned for moderate impairment, while the 
maximum rating of 30 percent is provided for severe 
impairment. 

In the alternative, Diagnostic Code 5260 provides for a 
noncompensable evaluation when there is limitation of flexion 
of a leg to 60 degrees.  A 10 percent rating is assigned when 
flexion is limited to 45 degrees.  A 20 percent rating is for 
assignment when flexion is limited to 30 degrees.  A 30 
percent rating is assigned when flexion is limited to 15 
degrees.

The knee impairment may also be rated under Diagnostic Code 
5261 which provides for a noncompensable evaluation when 
extension of the leg is limited to 5 degrees.  A 10 percent 
rating is assigned when extension is limited to 10 degrees.  
A 20 percent rating is for assignment when extension is 
limited to 15 degrees.  A 30 percent rating is provided when 
extension is limited to 20 degrees.  A 40 percent rating is 
assigned when extension is limited to 30 degrees.  The 
maximum rating of 50 percent is provided when extension is 
limited to 45 degrees.

In this case, the veteran's bilateral knee impairment has 
been evaluated under Diagnostic Code 5003.  A maximum 20 
percent rating is assigned when there is X-ray evidence of 
involvement of two or more major joints, with occasional 
incapacitating exacerbations.  While degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved, when the 
limitation of motion of the specific joint or joints is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  The 20 percent rating, as stated above, is the 
maximum rating available unless the components of the 
disability are separately rated on the basis of limitation of 
motion.

In this case, the medical evidence has not shown motion 
restriction of either knee to be such as would warrant the 
assignment of more than a 10 percent evaluation for each one.  
At the time of the most recent examination accorded him by VA 
in August 1998, the veteran had full extension of both legs.  
Active flexion of the left leg was to 115 degrees, while 
passive flexion was to 120 degrees.  Active flexion of the 
right leg was to 110 degrees, while passive flexion was to 
112 degrees.  Notation was also made of crepitus involving 
both knees.  Otherwise, the examination was essentially 
unremarkable.  The scarring of each knee was described as 
basically asymptomatic and it was stated no instability was 
appreciated during the examination regarding either knee.  
Also, the medical findings do not show malunion or nonunion 
of the tibia and fibula which would warrant an increase.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board also finds that the probative evidence does not 
support an increased rating based on additional limitation 
through reduction in normal excursion due to pain or 
pathology.  While the veteran has complained that he has 
physical limitation resulting from pain, his level of pain 
has decreased since surgery in 1997.  Recent examination 
showed no current atrophy, and he himself reported he was 
able to work full time in a job that required some bending 
and stooping.  The functional impairment demonstrated does 
not warrant an evaluation in excess of 10  for either knee.

The Board therefore finds that the evidence does not show 
additional functional loss due to pain or other pathology 
causing disability for which the veteran is not adequately 
compensated by the current 20 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Also, the veteran has not alleged, and the medical findings 
do not support, a separate rating due to tender and painful 
scarring from the knee surgeries.  The scars were described 
as completely asymptomatic at the time of the 1998 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

The Board finds that the persuasive evidence does not show 
objective evidence of laxity, recurrent subluxation or 
lateral instability, nonunion or malunion of the tibia or 
fibula, or significant limitation of motion of either knee, 
to include additional functional loss due to pain or other 
pathology, so as to warrant the assignment of a rating in 
excess of the 20 percent currently in effect.

The net result in the case is therefore a combined rating of 
20 percent since the veteran has no other service connected 
disability.  If the veteran were to establish service 
connection for additional disabilities, the assignment of one 
20 percent eating could be more beneficial to him than the 
assignment of separate10 percent ratings Board notes that the 
veteran would not get more than the 20 percent rating.  There 
has been no prejudice to the veteran by the RO's failure not 
to rate the knees separately, since the combined rating he 
would receive for the separate ratings would be 19 percent, 
which would round up to 20 percent, the disability rating 
currently in effect.

While notation was made by the veteran at the time of the 
1998 examination that he eventually might need knee 
replacement, evaluation of a disability is meant to 
compensate for the current level of industrial impairment.  
38 C.F.R. § 4.1 (1999).  It is not meant to anticipate future 
disability.  In the event of a change in the veteran's 
condition, the disability should be reevaluated.  38 C.F.R. 
§§ 3.326, 3.327 (1999).

Entitlement to a Total Disability Rating Based on 
Unemployability 
Due to Service-Connected Disability

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  38 C.F.R. § 4.16.  An unemployability 
rating is based primarily upon average impairment of earning 
capacity.  38 C.F.R. § 4.15.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340(a) and 4.15 (1999).

A regulatory scheme providing for a mix of objective and 
subjective criteria has been authorized.  Hatlestad v. 
Derwinski, 3 Vet. App. 213, 216 (1992).  Under 38 C.F.R. 
§ 3.340(a), generally, total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 4.15 describes a combination of objective 
("average person") standards and subjective ("individual 
cases") standards.  The objective standard of average 
impairment in earning capacity is that "impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation."

The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2) and provide for a total rating when there is a 
single disability or a combination of disabilities which 
result in a 100 percent schedular evaluation or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  Those 
requirements call for a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  The subjective criteria for a 
total rating are found at 38 C.F.R. §§ 4.16(b) and 
3.321(b)(1).  Together, these provide that a veteran who is 
unable to secure substantially gainful employment due to 
service-connected disabilities shall be rated totally 
disabled.  Thus, under either the objective or subjective 
criteria, he must be found to be unable to engage in 
substantially gainful employment due to the service-connected 
disabilities.  38 C.F.R. § 4.16(b) also provides that the 
veteran's employment history, education and vocational 
attainment are for consideration.

In this case, the service-connected disability consists only 
of the veteran's bilateral knee arthritis, rated as 20 
percent disabling.  Accordingly, he does not meet the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a) (1999).  Neither 
disability from nonservice-connected disabilities or due to 
advancing age may be considered.  38 C.F.R. §§ 3.341(a) and 
4.19 (1999).

Additionally, for a veteran to prevail in a claim based on 
unemployability, it is necessary to determine whether a 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the evidence in this case discloses that the 
veteran is still working.  At the time of the most recent 
examination accorded him in August 1998, it was indicated 
that he was working at that time.  While he referred to some 
minor discomfort because of the bending and stooping involved 
in the job, it was indicated that he had been able to 
continue to maintain employment as of that date.  A review of 
the record discloses no medical opinion that would indicate 
the veteran is unemployable by reason of his service-
connected bilateral knee arthritis.  The veteran's full-time 
employment precludes the assignment of a total rating based 
on unemployability.






ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
knee arthritis is denied.

A total rating based on individual unemployability by reason 
of service-connected disability is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals




 

